Citation Nr: 1401481	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

An informal conference between the Veteran and a Decision Review Officer (DRO) was held at the RO in November 2012.  A summary of that discussion is associated with the claims file.

In May 2013, the RO granted service connection for interstitial cystitis.  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be missing from the claims file.  A VA treatment record from December 2010 indicates the Veteran underwent an X-ray examination of his back on August 29, 2007; however, records relating to this X-ray examination are not in the claims file.  In addition, the Veteran reported that he was hospitalized by VA in 1999 and scoliosis was noted.  See September 1999 record of Dr. Bender.  Because these records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The February 2010 rating decision denied the Veteran's claim of entitlement to service connection for a back disability on the grounds that no back disability was shown to have occurred in service.  However, in private treatment records of Dr. Bender dated September 1999 that related to treatment for back pain, the Veteran reported he had been noted to have scoliosis since his late 20's or early 30's.  Dr. Bender described the Veteran's scoliosis condition as idiopathic adolescent scoliosis, and referred to it as a "deformity."  However, Dr. Bender did not specify whether the scoliosis was a pre-existing congenital defect or disease.  Given the proximity in time of this reported diagnosis to his active duty service, the Board finds that further development is warranted to determine whether the Veteran's reported diagnosis of scoliosis coincided with his military service.  Specifically, the Veteran should be requested to provide or identify any outstanding treatment providers or records that can provide information regarding his scoliosis or any other back disability.  Any identified records should be obtained.

In addition, the RO requested that Dr. Matthews submit treatment records for the Veteran for the period of February 2008 to April 2009.  Dr. Matthews responded that he would not release the records without a fee.  It is unclear from the record whether the Veteran has been notified that treatment records from Dr. Matthews are not currently associated with the record.  The RO must inform the Veteran that recent treatment records from Dr. Matthews are not associated with the record as a fee is required for the release of his treatment records and provide him with the opportunity to submit the records.  38 C.F.R. § 3.159(e) (2013).

In light of the Veteran's reports, he should be afforded a VA examination to determine the etiology of any current back disability.  VA regulation provides in pertinent part that a VA examination is necessary where the record does not contain sufficient competent medical evidence to decide the claim, but there is evidence of an in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated relating to the Veteran's back disability, to include but not limited to:

a)  the August 29, 2007 X-ray examination report; and

b)  VA hospitalization records from 1999.  

All records received should be associated with the claims file.

2.  Request that the Veteran provide or authorize the release of any relevant medical records that are not already of record, to include those related to his reported diagnosis of scoliosis during the 1960s or 1970s.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

Additionally, notify the Veteran that Dr. Matthew's treatment records are not currently associated with the claims folder as he has requested a fee for the release of his records.  Inform the Veteran that he may obtain and submit the records himself.  All records received should be associated with the claims file.

3.  After completing the above steps, afford the Veteran an examination by an appropriate examiner to determine the current nature and etiology of his back disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the review and the exam, the examiner is asked to opine on the following:

a) Whether the scoliosis is a congenital/developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

b)  If it is a congenital/developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.

c)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that scoliosis preexisted active service.  Please provide a complete explanation for the opinion.

d)  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that preexisting scoliosis WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

e)  If any responses above are negative, is it at least as likely as not (a probability of 50 percent or greater) that scoliosis began in or is related to active service.  Please provide a complete explanation for the opinion.

f)  Is it at least as likely as not (a probability of 50 percent or greater) that other current spine disabilities, including degenerative disc disease and degenerative joint disease of the lumbosacral spine, began in or are related to active service.  Please provide a complete explanation for the opinion.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


